DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 6/20/2022.  Claims 1-14 are pending. Claims 5-10 and 15-20 are withdrawn. Claims 1-4 and 11-14 are amended and examined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle 2005/0011197 in view of Vershinin 8,601,861 and Tong 2010/0293961
Regarding claim 1, Tuttle teaches a method of operating a gas turbine engine (see [0013] A further aspect of the invention comprises a method of controlling fuel flow to a gas turbine engine having a fuel manifold and an ecology valve for selectively withdrawing a quantity of fuel from the fuel manifold.) including a primary fuel manifold (120) and a second fuel manifold (122), the method comprising: operating the gas turbine engine in a standby mode (the restart of the gas turbine engine in the pre-light off condition has been construed as reading on a standby mode [0029] When the engine is to be restarted, a starter begins to turn the engine. At this time, fuel flows through metering valve 104 to pressurizing valve 108. Some fuel flows along fuel flow path 112 while another portion flows along control flow path 114 and begins to bias ecology valve body 126 toward a second position toward second end 132 of valve sleeve 128. This expels the given volume of fuel from the inside of the valve body 126 into the atomizer manifold 120 through port 146 and into the air blast manifolds through ports 144 and 146, [0030] The engine cannot be started until the atomizer manifolds 120 are pressurized to a predetermined degree (referred to herein as "fully pressurized"). The engine has a combustor lightoff window or "lightoff speed window" at which it is optimally lighted, which combustor lightoff window is about 10 to 15 percent of engine speed in the present embodiment. It requires approximately 2.5 seconds for the engine to reach this speed under normal conditions. However, because fuel is diverted to the ecology valve 124 via control fuel path 114, the atomizer manifolds 122 are not fully pressurized until about 5 seconds after the engine begins to turn. At this 5 second mark, the engines are typically moving at about 22 percent speed. While ignition is possible at this speed, obtaining engine lightoff outside the combustor lightoff window is more difficult and engine no-start conditions can occur. [0031] This problem is addressed by a prioritization valve 150 in control fuel path 114 which limits the flow rate of fuel along control fuel path fuel line 115 toward ecology valve 124 due to the restriction imposed by the orificed check valve body 152. This valve 150 allows substantially unimpeded flow away from ecology valve 124 during engine shutdown, but restricts flow to a lower level during engine start up. In this manner, sufficient fuel is supplied to atomizer manifolds 120 at start up to help ensure that the atomizer manifolds 120 are fully pressurized before the engine speed exceeds the combustor lightoff window.) during which fuel is supplied to a combustor of the gas turbine engine via the primary fuel manifold (see [0029] supa), and the secondary fuel manifold is partly or completely empty ([0028] Upon engine shutdown, fuel pressure in fuel flow path fuel line 113 and control flow path fuel line 115 drops which decreases the pressure exerted against outer surface 138 of valve body 126. Valve spring 136 then pushes valve body 126 toward the first end 130 of valve sleeve 128 and expels fuel from the portion of valve sleeve 128 between outer surface 138 and control flow path fuel line 115. At the same time, the movement of valve body 126 lowers the pressure in interior 134 of the valve body and draws fuel from fuel air blast manifolds 122 through port 140 and into the interior of valve body 126 as port 140 aligns with first fuel port 142 and second fuel port 144 and from atomizer manifolds 120 as port 140 aligns with third fuel port 146 during its travel from the second position shown in FIG. 1 to a first position with outer surface 138 close to or in contact with the first end of valve sleeve 128. A first quantity of fuel is thus drawn into the interior of ecology valve 124 and held there to substantially prevent leakage from the manifolds 120, 122); transitioning the gas turbine engine from the standby mode to an active mode (the light off mode) by: providing fuel flow to the secondary manifold of the gas turbine engine ([0029] When the engine is to be restarted, a starter begins to turn the engine. At this time, fuel flows through metering valve 104 to pressurizing valve 108. Some fuel flows along fuel flow path 112 while another portion flows along control flow path 114 and begins to bias ecology valve body 126 toward a second position toward second end 132 of valve sleeve 128. This expels the given volume of fuel from the inside of the valve body 126 into the atomizer manifold 120 through port 146 and into the air blast manifolds through ports 144 and 146, [0030] The engine cannot be started until the atomizer manifolds 120 are pressurized to a predetermined degree (referred to herein as "fully pressurized"). The engine has a combustor lightoff window or "lightoff speed window" at which it is optimally lighted, which combustor lightoff window is about 10 to 15 percent of engine speed in the present embodiment. It requires approximately 2.5 seconds for the engine to reach this speed under normal conditions. However, because fuel is diverted to the ecology valve 124 via control fuel path 114, the atomizer manifolds 122 are not fully pressurized until about 5 seconds after the engine begins to turn. At this 5 second mark, the engines are typically moving at about 22 percent speed. While ignition is possible at this speed, obtaining engine lightoff outside the combustor lightoff window is more difficult and engine no-start conditions can occur. [0031] This problem is addressed by a prioritization valve 150 in control fuel path 114 which limits the flow rate of fuel along control fuel path fuel line 115 toward ecology valve 124 due to the restriction imposed by the orificed check valve body 152. This valve 150 allows substantially unimpeded flow away from ecology valve 124 during engine shutdown, but restricts flow to a lower level during engine start up. In this manner, sufficient fuel is supplied to atomizer manifolds 120 at start up to help ensure that the atomizer manifolds 120 are fully pressurized before the engine speed exceeds the combustor lightoff window.), the secondary manifold being partly or completely empty ([0028] Upon engine shutdown, fuel pressure in fuel flow path fuel line 113 and control flow path fuel line 115 drops which decreases the pressure exerted against outer surface 138 of valve body 126. Valve spring 136 then pushes valve body 126 toward the first end 130 of valve sleeve 128 and expels fuel from the portion of valve sleeve 128 between outer surface 138 and control flow path fuel line 115. At the same time, the movement of valve body 126 lowers the pressure in interior 134 of the valve body and draws fuel from fuel air blast manifolds 122 through port 140 and into the interior of valve body 126 as port 140 aligns with first fuel port 142 and second fuel port 144 and from atomizer manifolds 120 as port 140 aligns with third fuel port 146 during its travel from the second position shown in FIG. 1 to a first position with outer surface 138 close to or in contact with the first end of valve sleeve 128. A first quantity of fuel is thus drawn into the interior of ecology valve 124 and held there to substantially prevent leakage from the manifolds 120, 122);
Tuttle as discussed above does not teach monitoring at least one engine operational parameter of the gas turbine engine as fuel fills the secondary manifold; and detecting when transition threshold is reached, the transition threshold being associated with the engine operational parameter and indicative that fuel has reached the combustor.
Vershinin teaches monitoring at least one engine operational parameter of the gas turbine engine (Col. 3 ll. 10-15 However, during a flame ignition event, the rate of change (first derivative) of the exhaust gas temperature 30 and the rate of change (first derivative) of the compressor output pressure 40 both increase. This relationship is reflected by the portions of the lines identified with reference numbers 30 and 40 at time of and immediately after the flame ignition event. Because the two rates of change only increase together during flame ignition, and immediately thereafter, any time that one detects that both rates of change (first derivatives) are positive, and relatively high values, one can determine that flame ignition has occurred. See also Col. 3 ll. 44-59 As noted above, during normal operations, the first and second derivatives of the exhaust gas temperature and the compressor output pressure tend to change in opposite directions. In other words, when the first and second derivatives of the compressor output pressure are increasing, the first and second derivatives of the exhaust gas temperature are decreasing, and vice versa. However, when the flame is extinguished, the first and second derivatives of the exhaust gas temperature and the compressor output pressure both go negative. Thus, when one detects that the first and/or second derivatives of both the exhaust gas temperature and compressor output pressure are negative, and below certain threshold values, one can determine that the flame has been extinguished); and detecting when transition threshold is reached (the transition threshold indicating ignition per Col. 3 ll. 10-15 cited supra “any time that one detects that both rates of change (first derivatives) are positive, and relatively high values, one can determine that flame ignition has occurred”), the transition threshold being associated with the engine operational parameter (see Col. 3 ll. 10-15 cited supra) and indicative that fuel has reached the combustor (light off indicates that fuel has reached the combustor).
Tuttle in view of Vershinin as discussed above does not teach monitoring the operational parameter as the fuel fills the secondary manifold.
Tuttle teaches filling the secondary manifold during the combustor light off window (see [0030] supra).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuttle in view of Vershinin with Vershinin’s monitoring of operational parameter so as to facilitate detecting combustor light off during the combustor light off window.
Tuttle in view of Vershinin as discussed above does not teach monitoring accelerating the engine when a transition threshold is reached.
Tong teaches accelerating the engine when a transition threshold (combustor light off) is reached ([0003] Starting a gas turbine requires the engine to be motored to a certain speed such that the fuel-air mixture provided to the combustor is conducive to light-off (i.e., successful ignition of the engine). The initial kinetic energy is typically provided by a dedicated starter motor or a starter-generator to rotate the APU shaft. Following light-off, the engine is accelerated with the aid of the starter-motor to a self-sustaining speed, at which time the starter motor is disengaged). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuttle in view of Vershinin with Tong to facilitate the engine accelerating to a self-sustaining speed. 
Regarding claim 2, Tuttle in view of Vershinin and Tong teaches the invention as discussed above.
Tuttle in view of Vershinin and Tong as discussed above also teaches wherein the at least one engine operational parameter comprises a rate of change of pressure at an outlet of a compressor of the gas turbine engine (compressor output pressure). 

Claims 3, 4, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle in view of Vershinin and Tong and Lamarre 2018/0320600
Regarding claims 3, 4, 13, and 14 Tuttle in view of Vershinin and Tong teaches the invention as discussed above.
Tuttle in view of Vershinin and Tong as discussed above does not teach wherein providing fuel flow to the secondary fuel manifold comprises providing the fuel flow in an open-loop fuel flow control scheme at a predefined rate, or comprises transitioning the open-loop fuel flow control scheme to a closed-loop fuel flow control scheme
Lamarre teaches wherein providing fuel flow to the secondary manifold comprises providing the fuel flow in an open-loop fuel flow control scheme (Lamarre [0031] In some embodiments, engine starts are performed in three steps, namely a first step of acceleration which leads to light-off, followed by a second step of setting the fuel flow in an open loop process, followed by a third step of acceleration control in a closed loop process. In accordance with some embodiments, method 200 is used to select the fuel flow schedule to be used during the second step of the engine start, in the open loop process. In some embodiments, the fuel flow schedule applied during the second step is also used in the third step, as a minimum fuel flow limit. The minimum fuel flow is then adjusted as required until idle is reached) at a predefined rate (the rate provided by the open loop process) and transitioning the open-loop fuel flow control scheme to a closed-loop fuel flow control scheme
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuttle in view of Vershinin and Tong with Lamarre’s teachings on open and closed loop fuel control to provide fuel flow control compatible with optimizing turbine engine start and restarts as a function of aircraft speed see ([0001] ... optimizing turbine engine start and restarts as a function of aircraft speed).
Regarding claim 11, per the rejection of claim 1 supra, Tuttle in view of Vershinin and Tong teaches a method for operating a gas turbine engine including a primary fuel manifold and a secondary fuel manifold, the method comprising: operating the gas turbine engine in a standby mode during which fuel is supplied to a combustor of the gas turbine engine via the primary fuel manifold, and the secondary fuel manifold is partly or completely empty; transitioning the gas turbine engine from the standby mode to an active mode by: providing fuel flow to the secondary fuel manifold of the gas turbine engine; monitoring at least one engine operational parameter of the gas turbine engine as fuel fills the secondary fuel manifold; and accelerating the gas turbine engine when a transition threshold is reached, the transition threshold being associated with the at least one engine operational parameter and being indicative that fuel has reached the combustor of the gas turbine engine via the secondary fuel manifold..
Tuttle in view of Vershinin and Tong as discussed above does not teach performing the method steps cited supra via a system for filling the fuel manifold comprising at least the primary manifold and the secondary manifold of a gas turbine engine comprising: a processing unit; and a non-transitory computer-readable medium having stored thereon program instruction executable by the processing unit for performing the method steps cited supra.
Lamarre teaches a system for controlling the fuel flow processes of a gas turbine engine comprising a processing unit (612 [0032] With reference to FIG. 6, the method 200 may be implemented by a computing device 610, comprising a processing unit 612 and a memory 614 which has stored therein computer-executable instructions 616. The processing unit 612 may comprise any suitable devices configured to implement the method 200 such that instructions 616, when executed by the computing device 610 or other programmable apparatus, may cause the functions/acts/steps performed as part of the method 200 as described herein to be executed. The processing unit 612 may comprise, for example, any type of general-purpose microprocessor or microcontroller, a digital signal processing (DSP) processor, a central processing unit (CPU), an integrated circuit, a field programmable gate array (FPGA), a reconfigurable processor, other suitably programmed or programmable logic circuits, or any combination thereof. Note that the computing device can be implemented as part of a full-authority digital engine controls (FADEC) or other similar device, including electronic engine control (EEC), engine control unit (EUC), and the like); and a non-transitory computer-readable medium (614 [0033] The memory 614 may comprise any suitable known or other machine-readable storage medium. The memory 614 may comprise non-transitory computer readable storage medium ... Memory 614 may comprise any storage means (e.g., devices) suitable for retrievably storing machine-readable instructions 616 executable by processing unit 612) having stored thereon program instruction executable by the processing unit for executing the fuel control processes ([0032] The processing unit 612 may comprise any suitable devices configured to implement the method 200 such that instructions 616, when executed by the computing device 610 or other programmable apparatus, may cause the functions/acts/steps performed as part of the method 200 as described herein to be executed, see also [0033] The methods and systems for setting a fuel flow schedule for starting a gas turbine engine of an aircraft described herein may be implemented in a high level procedural or object oriented programming or scripting language, or a combination thereof, to communicate with or assist in the operation of a computer system, for example the computing device 610. Alternatively, the methods and systems for setting a fuel flow schedule for starting a gas turbine engine of an aircraft may be implemented in assembly or machine language. The language may be a compiled or interpreted language. Program code for implementing the methods and systems for detecting failure of a sensor in a control system may be stored on a storage media or a device, for example a ROM, a magnetic disk, an optical disc, a flash drive, or any other suitable storage media or device. The program code may be readable by a general or special-purpose programmable computer for configuring and operating the computer when the storage media or device is read by the computer to perform the procedures described herein. Embodiments of the methods and systems for setting a fuel flow schedule for starting a gas turbine engine of an aircraft may also be considered to be implemented by way of a non-transitory computer-readable storage medium having a computer program stored thereon. The computer program may comprise computer-readable instructions which cause a computer, or more specifically the processing unit 612 of the computing device 610, to operate in a specific and predefined manner to perform the functions described herein, for example those described in the method 200)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuttle in view of Vershinin and Tong with Lamarre’s teachings on computerized implementation of fuel control processes since Lamarre teaches the computerized implementation is suitable for fuel control processes.
Regarding claim 12, per the rejection of claim 2 supra, Tuttle in view of Vershinin and Tong further teaches the limitations of claim 12.
Regarding claims 13 and 14, per the rejection of claims 3 and 4 supra, Tuttle in view of Vershinin, Tong, and Lamarre further teaches the limitations of claims 13 and 14. 
Response to arguments
Applicant’s arguments have been considered but are not persuasive. There is no evidence presented that standby has a special or art attained meaning narrower than “Kept in reserve for use when needed”. Having an engine in a pre-ignition state where it is not providing motive power but is ready to do so on short notice via turning with a starter and by readying the fuel manifold has been construed as reasonably reading on “standby”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741